Per Curiam.

The order of Special Term enjoining proceedings upon an arbitration award should be reversed, with costs and disbursements to defend*923ant-appellant, and the motion therefor should be denied. The order was made in an action to reform the contract pursuant to which the arbitration was instituted and an award in favor of defendant rendered. Plaintiff, after discovering what she claims to be the fraud in the inducement to the making of the contract, continued to fully participate in the arbitration proceeding. She may not, after the result is adverse, attack the underlying contract. Her remedies are limited to those provided in sections 1458 and 1462 of the Civil Practice Act. An award may not be attacked in a plenary action. (Raven Elec. Co. v. Linzer, 302 N. Y. 188.) It is a final determination as to the matters embraced in it, unless it is vacated on motion pursuant to section 1458 of the Civil Practice Act. (Matter of Springs Cotton Mills [Buster Boy Suit Co.], 275 App. Div. 196, 199.) The award is consequently binding in an action for reformation of the contract as to the matters embraced in it. If the award relates to the same matters sought to be covered in this action it is a binding determination. If the award relates to different matters then it is irrelevant to the relief sought in this action. In either event there is no warrant for a stay of the proceedings on the award. Schuylkill Fuel Corp. v. Nieberg Realty Corp. (250 N. Y. 304) involved different matters from those determined in the earlier action, although the new matters arose out of the same contract. Hence, the counterclaiming defendant in that case was not seeking to upset the prior judgment but to disregard it in the later action, which it was entitled to do.
Peck, P. J., Dore, Callahan, Breitel and Bastow, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion denied.